DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Els et al. (Pub. No.: US 2018/0007054 A1), hereinafter “Els”.

As to claim 1. Els discloses,  system for transparently proxying connections based on hostnames (Els, Abstract, DNS network system), comprising:
a computing device comprising a processor and a memory (Els, Abstract, DNS server); 
a locally hosted DNS server comprising machine-readable instructions stored in the memory that, when executed by the processor (Els, fig.1, services gateway i.e. local DNS, [0026]), The local DNS server), cause the computing device to at least:

send a first recursive DNS query to an external DNS server, the first recursive DNS query comprising the hostname (Els, fig.4, [0077], an internet address may be determined for a DNS service of an internet service provider (ISP)); 
send a second recursive DNS query to an internal DNS server, the second recursive DNS query comprising the hostname (Els, fig.4, [0078], an internet address may be determined for a DNS service provider external to the ISP); 
receive a first recursive DNS response from the external DNS server, the first recursive DNS response comprising an external IP address associated with the hostname (Els, fig.4, [0080], a first response to the DNS request may be received from the DNS service of the ISP. For example, the ISP DNS server 115.); 
receive a second recursive DNS response from the external DNS server, the second recursive DNS response comprising an internal IP address associated with the hostname (Els, [0081], a second response to the DNS request may be received from the DNS service provider external to the ISP.); and 
provide a response to the DNS query to the locally hosted DNS resolver, the response comprising at least one of the internal IP address or the external IP address according to a policy (Els, fig.4, [0082], a DNS request response may be 

As to claim 2. Els discloses, wherein the machine readable instructions further cause the computing device to at least store the internal IP address, external IP address and the hostname together in a hostname lookup table (Els, fig.2, [0047], The one or more databases 230 may include databases including lists (e.g., collections, etc.) of DNS records (e.g., hostname to internet protocol (IP) address pairs, etc.) and filtering lists (e.g., collections of allowed and blocked hostnames and IP addresses, etc.).

As to claim 3. Els discloses, wherein the policy specifies that the internal IP address is to be provided to the locally hosted DNS resolver (Els, [0051], A local database of DNS entries may exist for a list of domain names over which a DNS server is authoritative. DNS servers may cache of previous responses to avoid recursive calls which already occurred which may speed up the response.).

As to claim 4. Els discloses, wherein the policy specifies that the external IP address is to be provided to the locally hosted DNS resolver (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).

As to claim 7. Els discloses, wherein the first recursive DNS query and the second recursive DNS query are sent in parallel (Els, fig.3, [0065], at step-315, the DNS query is sent to ISP DNS and an external DNS simultaneously).
As to claim 8. Els discloses, a method for transparently proxying connections based on hostnames (Els, Abstract, DNS network system), comprising: 
receiving a domain name system (DNS) query from a locally hosted DNS resolver, the DNS query comprising a hostname (Els, fig.4, [0077], The DNS request may include a hostname corresponding to a website.); 
sending a first recursive DNS query to an external DNS server, the first recursive DNS query comprising the hostname (Els, fig.4, [0077], an internet address may be determined for a DNS service of an internet service provider (ISP)); 
sending a second recursive DNS query to an internal DNS server, the second recursive DNS query comprising the hostname (Els, fig.4, [0078], an internet address may be determined for a DNS service provider external to the ISP); 
receiving a first recursive DNS response from the external DNS server, the first recursive DNS response comprising an external IP address associated with the hostname (Els, fig.4, [0080], a first response to the DNS request may be received from the DNS service of the ISP. For example, the ISP DNS server 115.); 
receiving a second recursive DNS response from the external DNS server, the second recursive DNS response comprising an internal IP address associated with the hostname (Els, [0081], a second response to the DNS request may be received from the DNS service provider external to the ISP.); and 
providing a response to the DNS query to the locally hosted DNS resolver, the response comprising at least one of the internal IP address or the external IP address according to a policy (Els, fig.4, [0082], a DNS request response may be transmitted to 

As to claim 9. Els discloses, storing the internal IP address, external IP address and the hostname together in a hostname lookup table (Els, fig.2, [0047], The one or more databases 230 may include databases including lists (e.g., collections, etc.) of DNS records (e.g., hostname to internet protocol (IP) address pairs, etc.) and filtering lists (e.g., collections of allowed and blocked hostnames and IP addresses, etc.).

As to claim 10. Els discloses, wherein the policy specifies that the internal IP address is to be provided to the locally hosted DNS resolver (Els, [0051], A local database of DNS entries may exist for a list of domain names over which a DNS server is authoritative. DNS servers may cache of previous responses to avoid recursive calls which already occurred which may speed up the response.).

As to claim 11. The method of claim 8, wherein the policy specifies that the external IP address is to be provided to the locally hosted DNS resolver (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).

As to claim 14. The method of claim 8, wherein the first recursive DNS query and the second recursive DNS query are sent in parallel (Els, fig.3, [0065], at step-315, the DNS query is sent to ISP DNS and an external DNS simultaneously).
As to claim 15. A non-transitory computer-readable medium comprising machine-readable instructions for a locally hosted DNS server for transparently proxying connections based on hostnames that, when executed by a process of a computing device (Els, Abstract, DNS network system), cause the computing device to at least: 
receive a domain name system (DNS) query from a locally hosted DNS resolver, the DNS query comprising a hostname (Els, fig.4, [0077], The DNS request may include a hostname corresponding to a website.); 
send a first recursive DNS query to an external DNS server, the first recursive DNS query comprising the hostname (Els, fig.4, [0077], an internet address may be determined for a DNS service of an internet service provider (ISP)); 
send a second recursive DNS query to an internal DNS server, the second recursive DNS query comprising the hostname (Els, fig.4, [0078], an internet address may be determined for a DNS service provider external to the ISP); 
receive a first recursive DNS response from the external DNS server, the first recursive DNS response comprising an external IP address associated with the hostname (Els, fig.4, [0080], a first response to the DNS request may be received from the DNS service of the ISP. For example, the ISP DNS server 115.); 
receive a second recursive DNS response from the external DNS server, the second recursive DNS response comprising an internal IP address associated with the hostname (Els, [0081], a second response to the DNS request may be received from the DNS service provider external to the ISP.); and 
provide a response to the DNS query to the locally hosted DNS resolver, the response comprising at least one of the internal IP address or the external IP address 

As to claim 16. Els disclsoes, wherein the machine readable instructions further cause the computing device to at least store the internal IP address, external IP address and the hostname together in a hostname lookup table (Els, fig.2, [0047], The one or more databases 230 may include databases including lists (e.g., collections, etc.) of DNS records (e.g., hostname to internet protocol (IP) address pairs, etc.) and filtering lists (e.g., collections of allowed and blocked hostnames and IP addresses, etc.).

As to claim 17. Els disclsoes, wherein the policy specifies that the internal IP address is to be provided to the locally hosted DNS resolver (Els, [0051], A local database of DNS entries may exist for a list of domain names over which a DNS server is authoritative. DNS servers may cache of previous responses to avoid recursive calls which already occurred which may speed up the response.).

As to claim 18. Els disclsoes, wherein the policy specifies that the external IP address is to be provided to the locally hosted DNS resolver (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Els et al. (Pub. No.: US 2018/0007054 A1), hereinafter “Els” in view of Vempati et al. (Pub. No.: US 2013/0111066 A1), hereinafter “Vem”.

As to claim 5. Els discloses the invention as in parent claims above, including, wherein the second recursive DNS query is sent to the internal DNS server (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).
Els however is silent on disclosing explicitly, using a tunneled connection.
	Vem discloses a similar concept, using a tunneled connection (Vem, [0045], This enables first network device 300 to also snoop DHCP messages to produce a listing of one or more domain name suffixes for use in deciding whether to route subsequent DNS queries to an external DNS server or an internal DNS server on a trusted network.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Vem” into those of Els in order to provide an automatically configuring split DNS operation in a wireless 

As to claim 6. The combined system of Els and Vem discloses the invention as in parent claims above including, wherein the locally hosted DNS resolver is configured to use the locally hosted DNS server in response to a tunnel client installed on the client device creating a tunneled connection with the tunnel server (Vem, [0012], if an organization's domain name is "acmesprockets.com," the split-tunnel DNS mechanism would route all DNS requests containing "acmesprockets" or the suffix "acmesprockets.com" through the tunnel to the organization's DNS for resolution to an IP address. However, other DNS requests not matching the pattern "acmesprockets" would be routed to the DNS associated with the Internet connection.).

As to claim 12. Els discloses the invention as in parent claims above, including, wherein the second recursive DNS query is sent to the internal DNS server (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).
Els however is silent on disclosing explicitly, using a tunneled connection.
Vem discloses a similar concept, using a tunneled connection (Vem, [0045], This enables first network device 300 to also snoop DHCP messages to produce a listing of one or more domain name suffixes for use in deciding whether to route subsequent 
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Vem” into those of Els in order to provide an automatically configuring split DNS operation in a wireless network device connected to a network. The wireless network device snoops one or more exchanged DHCP messages to obtain domain name(s) associated with the organization that are now used as target domain name suffix(es) for split DNS operations.

As to claim 13. The combined system of Els and Vem discloses the invention as in parent claims above including, wherein the locally hosted DNS resolver is configured to send the DNS query in response to a tunnel client installed on the client device creating a tunneled connection with the tunnel server (Vem, [0012], if an organization's domain name is "acmesprockets.com," the split-tunnel DNS mechanism would route all DNS requests containing "acmesprockets" or the suffix "acmesprockets.com" through the tunnel to the organization's DNS for resolution to an IP address. However, other DNS requests not matching the pattern "acmesprockets" would be routed to the DNS associated with the Internet connection.).

As to claim 19. Els discloses the invention as in parent claims above, including, wherein the second recursive DNS query is sent to the internal DNS server (Els, [0052], the website filtering list may be specific to a client device connected to the internal 
Els however is silent on disclosing explicitly, using a tunneled connection.
	Vem discloses a similar concept, using a tunneled connection (Vem, [0045], This enables first network device 300 to also snoop DHCP messages to produce a listing of one or more domain name suffixes for use in deciding whether to route subsequent DNS queries to an external DNS server or an internal DNS server on a trusted network.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Vem” into those of Els in order to provide an automatically configuring split DNS operation in a wireless network device connected to a network. The wireless network device snoops one or more exchanged DHCP messages to obtain domain name(s) associated with the organization that are now used as target domain name suffix(es) for split DNS operations.

As to claim 20. The non-transitory computer-readable medium of 15, wherein the locally hosted DNS resolver is configured to use the locally hosted DNS server in response to a tunnel client installed on the client device creating a tunneled connection with the tunnel server (Vem, [0012], if an organization's domain name is "acmesprockets.com," the split-tunnel DNS mechanism would route all DNS requests containing "acmesprockets" or the suffix "acmesprockets.com" through the tunnel to the organization's DNS for resolution to an IP address. However, other DNS requests not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (Pub. No.: US 2020/0084177 A1 is one of the most pertinent art in the same field of endeavor. Wu discloses, a DNS network system, and a domain-name parsing method and system.
Akers et al. (Pub. No.: US 2018/0316612 A1), is another pertinent art in the same field of endeavor. Akers discloses, a technique for managing customer-specified routing policies for network-accessible computing resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tauqir Hussain/Primary Examiner, Art Unit 2446